DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on November 9, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent issued for Application No. 16/951,381, has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections citing the conflicting application are withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 6188181 B1), cited herein according to the English language translation supplied by Applicant on 12/27/19.
Regarding claim 1, Nakamura teaches an alloy member comprising base member made of a chromium alloy material and including recesses in its surface, anchor portions (unlabeled, i.e. black wedge-shaped structures projecting into the substrate) comprising manganese oxide inside of the recesses and a covering layer .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claims 1 and 5, as discussed above, Nakamura teaches a coated alloy member considered herein to meet the limitations of claim 1.  If Nakamura's absence of an explicit example of an alloy member comprising each of the features discussed above is considered a difference from the current invention, however, then it is noted that would have been obvious to one of ordinary skill in the art to make an alloy member with the features discussed above (and meeting the limitations of claim 1) because Nakamura explicitly teaches each of the features to be appropriate and useful for his product. 
For another embodiment, Nakamura teaches that the anchoring portions (213) may be configured to protrude outside of the openings of the recesses in which they were formed (par. 86) and that, in this case, a chromium oxide (211) film that is formed via a heat treatment covers a portion of the protruding anchoring portion (par. 86; Fig. 14).  After the chromium oxide film is formed, another layer containing a low-equilibrium 
Figure 14 demonstrates that the low-equilibrium oxygen element-containing layer, 212, is applied atop the entire structure, including over the chromium oxide layer (211) and the protruding anchoring portions (213) (Fig. 14).  Nakamura further teaches that the layer, 212, may comprise an oxide of manganese, that the layer suppresses oxidation of chromium, and that, when layer 212 is connected to an anchor portion in the vicinity of the opening of the recess, which holds the anchor portion, adhesion of layer 212 is improved (par. 68, 69).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply a manganese oxide-containing, low-equilibrium oxygen element-containing layer over top of the entire exterior surface an alloy member including the partially chromium oxide film-covered, protruding anchoring portions as just discussed because Nakamura demonstrates that covering the entire structure with layer 212 is appropriate and in order to suppress oxidation of chromium.  As the low-equilibrium oxygen element layer (212) is applied atop the whole structure and at a thickness that exceeds that of the chromium oxide layer (211), at least some of layer 
Nakamura teaches that his alloy member(s) may be used as a current collector electrically connected to an electrochemical cell in a cell stack (claim 6, par. 84).   

Regarding claim 2, regarding the first embodiment discussed above (i.e. in both the rejections under 35. U.S.C. 102 and under 35 U.S.C. 103), the teachings of Nakamura differ from the current invention in that the cation ratio of the low-equilibrium oxygen pressure element in the covering layer is not disclosed.  However, Nakamura does teach that the anchor portions of his product include a low-equilibrium oxygen element, such as manganese, which is intended to suppress oxidation of the alloy member, and that the low equilibrium-oxygen element oxide should be a main component in the anchor portion, preferably in an amount of 80 mol % or more (par. 63, 71).  Both with respect to the covering layer and with respect to the anchoring portions, Nakamura demonstrates a desire to keep the chromium intact and unchanged in his product. As such, it would have been obvious to one of ordinary skill in the art to use as large of a MnO concentration as possible in the anchor portions and the coating layer 
Regarding the second embodiment discussed above, the teachings of Nakamura differ from the current invention in that the cation ratio of the low-equilibrium oxygen pressure element in the covering layer is not disclosed.  However, as discussed above, Nakamura does teach that the covering layer may be an oxide including manganese (i.e. a low-equilibrium oxygen pressure element) and that the layer is intended to suppress volatilization of chromium from the surface of the base alloy member (par. 67, 68).  Nakamura further teaches that the anchor portions of his product include a low-equilibrium oxygen element, such as manganese, which is intended to suppress oxidation of the alloy member, and that the low equilibrium-oxygen element oxide should be a main component in the anchor portion, preferably in an amount of 80 mol % or more (par. 63, 71).  Both with respect to the covering layer and with respect to the anchoring portions, Nakamura demonstrates a desire to keep the chromium intact and unchanged in his product.  As such, it would have been obvious to one of ordinary skill in the art to configure the covering layer to be substantially entirely made of a .

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention is distinguished over Nakamura because Nakamura does not teach a manganese-containing coating film/covering layer in direct contact with manganese-containing anchor portions. In making this argument, Applicant has also pointed out that the combination achieves improved adhesion of the layer to underlying structure, as demonstrated in Table 1 of the instant application.  However, it would have been obvious to configure Nakamura's structure such that a manganese-containing layer is in direct contact with manganese-containing anchor portions for the reasons discussed above.  Regarding Applicant's discussion of the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner